DETAILED ACTION
This is the second Office action on the merits. Claims 1, 2, and 4-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022  was considered by the examiner.
	
Response to Arguments
The amendments filed on 01/05/2022 are sufficient to overcome the rejections of claims 8-10 as being indefinite under 35 U.S.C. 112(b).
The amendments are sufficient to overcome the rejections of claims 1, 2, and 4-10 under 35 U.S.C. 103 as being obvious over Templeton et al. (US 9383753 B1). However, a new ground of rejection has been introduced.
Applicant’s arguments, see Page 7 Paragraph 2 – Page 8 Paragraph 2, filed 01/05/2022, with respect to the rejection of claim 3, the limitations of which have now been incorporated into claim 1, have been fully considered and are persuasive.  The reference Templeton et al. (US 9383753 B1) does not fully teach the limitations set forth by claim 3, now claim 1. However, a new piece of art has been introduced which does teach these limitations.

Further, the applicant’s additional arguments, see Page 8 Paragraph 3, stating that there is no motivation to modify Templeton et al. with these limitations set forth in claim 3, now claim 1, is not persuasive. There are numerous motivations for why a person skilled in the art may modify the teachings of Templeton et al. to include these limitations, which are given in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 9383753 B1), modified in view of Shirai et al. (US 5751211 A).

Regarding claim 1 Templeton et al. teaches a method for optical capture of at least one object with at least one sensor apparatus of a vehicle (FIG. 1, vehicle 100 and  laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57), the method comprising:
	transmitting, by the at least one sensor apparatus, optical transmitted signals into a monitoring region (FIG. 1, laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57); and
	capturing optical transmitted signals reflected from object points of the at least one object as received signals with angular resolution with reference to a main monitoring direction of the at least one sensor apparatus (FIGS. 5B and 6A LIDAR device 302 and step 510. Col 20 Ln 34-58. Recaptures emitted light to construct a 3D point cloud, based on a set angular resolution.);
	determining a spatial distribution of the object points of the at least one object relative to the at least one sensor apparatus from a relationship between the transmitted signals and the received signals (FIG 3C, car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Teaches capturing the spatial distribution of detected points on an object.); and
	categorizing the at least one object as stationary or non-stationary (FIG. 7B, step 724, Col 25 Ln 41-60. Teaches the recognition of moving objects based on point cloud data.) by determining a spatial density of the captured object points in at least one region of the at least one object (FIG 3C, car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Teaches capturing the spatial distribution of detected points on an object.).

Templeton et al. fails to teach, but Shirai et al. does teach wherein at least one direction of extension of the at least one object is determined (FIG. 1, Col 1 Ln 59 - Col 2 Ln 25 and Col 5 Ln 47 - Col 6 Ln 3. Teaches detecting the extension of a guardrail.) and, when the at least one direction of extension runs parallel and/or obliquely to the main monitoring direction, the at least one object is categorized as a stationary object (Col 1 Ln 59 - Col 2 Ln 25 and Col 14, Ln 48-52. When the angle of an object is determined to be generally parallel to the forward path of the vehicle, the main monitoring direction, the object is recognized as a guardrail and thus parallel.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical capture method taught by Templeton et al. with the barrier identification system taught by Shirai et al. The reasoning for this is that this system can be used to very quickly identify guardrails and other possible stationary barriers. This quick identification predictably allows the system to prioritize scanning other, more ambiguous objects with its enhanced scanning resolution, while still being able to navigate around these recognized stationary barriers. This process would be compatible with the pre-established 3D mapping technique shown in Templeton et al., FIG 7C, Col 26 Ln 65 – Col 27 Ln 52.

This combination, however, still fails to teach wherein when the density of the captured object points is lower than a predeterminable or predetermined threshold value, the at least one object is categorized as stationary.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the object recognition system taught by Templeton et al., and previously modified with the barrier identification technique taught by Shirai et al., with a threshold point density value for object motion determination. The reasoning for this is that Templeton et al. already teaches a system where a pre-established 3D map, including stationary objects, is used to identify said objects based on initial scan data (Templeton et al., FIG 7C, Col 26 Ln 65 – Col 27 Ln 52). This pre-established map acts similarly to how a threshold would, being used as a point of comparison to identify objects and their properties. By treating this map as a threshold value, the designers would predictably make comparison easier, as it would simply need to be checked whether the scan data exceeds the threshold values, and thus would lead to faster object recognition.

Regarding claim 2 Templeton et al., modified in view of Shirai et al., teaches the method according to claim 1, wherein the density of the captured object points is determined in a segment of the at least one object facing away from the at least one sensor apparatus (Templeton et al., FIGS 3B and 3C, car 310 and car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Teaches capturing the spatial distribution of detected points on an object facing away from the sensor apparatus.).

Regarding claim 4 Templeton et al., modified in view of Shirai et al., teaches the method according to claim 1, wherein at least one direction of extension of the at least one object is determined (Templeton et al., FIG. 3B and C, car 310 and car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Measures the two direction extensions of the car.) and, when at least two directions of extension of the at least one object that extend obliquely and perpendicularly, to one another are captured, the at least one object is categorized as non-stationary (Templeton et al., FIG. 3B and C, car 310 and car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5 and Col 15 Ln 27-39. Recognizes the car, a non-stationary object, due to the shape of its edges extending roughly perpendicular to each other.).

Regarding claim 5 Templeton et al., modified in view of Shirai et al., teaches the method according to claim 1, wherein the method is carried out a plurality of times, and the categorizations resulting therefrom are processed statistically (Templeton et al., FIG. 7B, Col 25 Ln 41-60. Teaches repeating the measurement process over a multiple periods of time and analyzing the results to both distinguish stationary and non-stationary objects, but also to predict future motion of non-stationary objects, which would require some degree of statistical processing.).

Regarding claim 6 Templeton et al., modified in view of Shirai et al., teaches the method according to claim 1, wherein a relative speed of the at least one object to the vehicle is determined from a relationship between the transmitted signals and the received signals (Templeton et al., FIG. 7B, Col 25 Ln 41-60 and Col 26 Ln 9-18. Determines the motion profile of an object from return signals, which includes speed.) and when the relative speed is of the general order of about 0 m/s, a categorization of the at least one object is carried out on the basis of the density of the object points and/or of the direction of extension of the at least one object, otherwise no further categorization is done (Templeton et al., FIGS. 7B and 7G, car 310 and tree 312, and Col 25 Ln 41-60 and Col 30 Ln 9-24. Teaches distinguishing between stationary and non-stationary objects based on perceived velocity and categorizing objects based on their shapes, which would include point density and direction of extension.).

Regarding claim 7 Templeton et al., modified in view of Shirai et al., teaches the method according to claim 1, wherein a distance and/or a relative speed of at least one object point of the at least one object is determined in accordance with a sampling light time-of-flight measurement method comprising a LiDAR or a LaDAR method (Templeton et al., FIGS. 1 and 7B, laser rangefinder/LIDAR unit 128, Col 5 Ln 12-38, Col 25 Ln 41-60, and Col 26 Ln 9-18. Measures distances based on time delay between emission and reception, and uses this to determine relative velocity as well.).

Regarding claim 8 Templeton et al., modified in view of Shirai et al., teaches a device of the at least one sensor apparatus of the vehicle for optical capture of the at least one object (Templeton et al., FIG. 1, vehicle 100 and  laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57), the device being configured to perform the method according to claim 1, the device comprising: 
at least one analysis component for: 
determining the angular resolution of propagation directions of the transmitted signals and/or the received signals with reference to the main monitoring direction of the at least one sensor apparatus (Templeton et al., FIGS. 1, 5B, and 6A LIDAR device 302, step 510, and controller 630. Col 20 Ln 34-58. The controller constructs a 3D point cloud from returned light emissions, which must account for the angular resolution of the emitted beam.) and 
determining the spatial distribution of the object points of the at least one object at which the transmitted signals are reflected and returned to the at least one sensor apparatus as the received signals, relative to the at least one sensor apparatus from the relationship between the transmitted signals and the received signals (Templeton et al., FIG 3C, car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Teaches capturing the spatial distribution of detected points on an object.); and
at least one categorization component for the categorizing of the at least one object as stationary or non-stationary (Templeton et al., FIGS. 1 and 7B, computer system 112 and step 724, Col 24 Ln 58- Col 25 Ln 10 and Col 25 Ln 41-60. Teaches the recognition of moving objects based on point cloud data, which can be carried out by the computer system.), 
wherein the at least one categorization component comprises at least one density determination apparatus for determining the spatial density of the captured object points in the at least one region of the at least one object (Templeton et al., FIGS 1 and 3C, computer system 112 and car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5 and Col 15 Ln 27-39. Teaches capturing the spatial distribution of detected points on an object, which can be performed using the computer system.).

This combination, however, fails to teach at least one comparison apparatus for comparing the density with the predetermined or predeterminable threshold value and for the categorizing of the at least one object as stationary or non-stationary, depending on the result of the comparison.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the object recognition system taught by Templeton et al., and previously modified with the barrier identification technique taught by Shirai et al., with a threshold point density value for object motion determination. The reasoning for this is that Templeton et al. already teaches a system where a pre-established 3D map, including stationary objects, is used to identify said objects based on initial scan data (Templeton et al., FIG 7C, Col 26 Ln 65 – Col 27 Ln 52). This pre-established map acts similarly to how a threshold would, being used as a point of comparison to identify objects and their properties. By treating this map as a threshold value, the designers would predictably make comparison easier, as it would simply need to be checked whether the scan data exceeds the threshold values, and thus would lead to faster object recognition.

Regarding claim 9 Templeton et al., modified in view of Shirai et al., teaches at least one sensor apparatus of a vehicle that is part of at least one of the devices according to claim 8, the at least one sensor apparatus comprising:
	at least one transmitter for transmitting the optical transmitted signals into a monitoring region (Templeton et al., FIG. 1, vehicle 100 and  laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57);
	at least one receiver for the capture of the transmitted signals reflected at the object points of the at least one object as the received signals (Templeton et al., FIG. 1, vehicle 100 and  laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57);
	wherein the at least one device of the at least one sensor apparatus comprises: 
at least one analysis component for determining the angular resolution of propagation directions of the transmitted signals and/or of the received signals with respect to the main monitoring direction of the at least one sensor apparatus (Templeton et al., FIGS. 1, 5B, and 6A LIDAR device 302, step 510, and controller 630. Col 20 Ln 34-58. The controller constructs a 3D point cloud from returned light emissions, which must account for the angular resolution of the emitted beam.) for determining the spatial distribution of the object points of the at least one object relative to the at least one sensor apparatus from the relationship between the transmitted signals and the received signals (Templeton et al., FIG. 3C, car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5. Teaches capturing the spatial distribution of detected points on an object.); and
	the at least one categorization component for the categorizing of the at least one object as stationary or non-stationary (Templeton et al., FIG. 7B, step 724, Col 25 Ln 41-60. Teaches the recognition of moving objects based on point cloud data.), 
wherein the at least one categorization component comprises the at least one density determination apparatus for determining the spatial density of the captured object points in the at least one region of the at least one object (Templeton et al., FIGS 1 and 3C, computer system 112 and car spatial data 314, Col 14 Ln 58 – Col 15 Ln 5 and Col 15 Ln 27-39. Teaches capturing the spatial distribution of detected points on an object, which can be performed using the computer system.).

This combination, however, fails to teach at least one comparison apparatus for comparing the density with the predetermined or predeterminable threshold value and for the categorizing of the at least one object as stationary or non-stationary, depending on the result of the comparison.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the object recognition system taught by Templeton et al., and previously modified with the barrier identification technique taught by Shirai et al., with a threshold point density value for object motion determination. The reasoning for this is that Templeton et al. already teaches a system where a pre-established 3D map, including stationary objects, is used to identify said objects based on initial scan data (Templeton et al., FIG 7C, Col 26 Ln 65 – Col 27 Ln 52). This pre-established map acts similarly to how a threshold would, being used as a point of comparison to identify objects and their properties. By treating this map as a threshold value, the designers would predictably make comparison easier, as it would simply need to be checked whether the scan data exceeds the threshold values, and thus would lead to faster object recognition.

Regarding claim 10 Templeton et al., modified in view of Shirai et al., teaches a driver assistance system of the vehicle with the at least one sensor apparatus according to claim 9, with the at least one device for the optical capture of the at least one object (Templeton et al., FIG. 1, vehicle 100 and  laser rangefinder/LIDAR unit 128, Col 8 Ln 50-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645